Ethbidge, J.,
delivered the opinion of the court.
The appellees sued the appellants for trespass, and recovered a judgment of one hundred dollars. The appellants appeáled from said judgment. The suit originated from the act of'the appellants in going upon the *492premises of the appellees and taking from the barn of appellees a certain mnle over the protest and against the will of the appellees. The appellant Wilson had made a sale of the mnle in question to one Johnson, and Johnson had agreed to execute a note for the balance of the purchase money, and the title to the mule was to he reserved in Wilson until payment was made. The note was not delivered at the time that Wilson thought it ought to have been delivered, and he went upon the premises, taking two other parties, appellants, with him and deeming that he had some right to take possession of the mule, took it over the protest and against the consent of the appellees and without shaving any writ or warrant of any kind from any officer of the law. The mule seems to have been worth about thirty-five dollars, and the appellants contend that this was the measure of damages, if any damages were due. The appellees, however, testify that Mrs. Kuykendall was frightened and disturbed by the conduct of the appellants, and Mr. Kuykendall testifies that he was humiliated and troubled about the matter and put to some expense in trying to recover the mule; the appellants having sold the mule to another party without his consent, and said mule being removed out of the county before the appellee could have a writ of re-plevin served.
Under the law a party has not the right to invade the premises of another and take from the possession of the other party by force or against the will of the party in possession any property, even though he may have title thereto. He must in such case resort to court to obtain possession if the party in possession refuses on demand to deliver the property. There were no errors in the instructions or in the rulings of the court, and the jury were the judges of the amount of damages, and the judgment is accordingly affirmed.

Affirmed. •